                Case 2:20-cv-01360-RSM Document 37 Filed 01/19/21 Page 1 of 4




 1                                                      The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
     ANITA WHITE,
10
                             Plaintiff,           No. 2:20-CV-01360
11
           v.                                     DEFENDANT CHARLES
12                                                KELLEY’S NOTICE OF JOINDER
   LADY A ENTERTAINMENT, LLC;                     IN MOTION TO DISMISS, OR IN
13 CHARLES KELLEY; DAVID HAYWOOD;                 THE ALTERNATIVE, TO
   AND HILLARY SCOTT,                             TRANSFER OR STAY
14
                      Defendants.
15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT CHARLES KELLEY’S NOTICE OF JOINDER IN MOTION TO
     DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER OR STAY
                                                                   Davis Wright Tremaine LLP
     (2:20-cv-01360-RSM)                                                    L AW O FFICE S
                                                                      920 Fifth Avenue, Suite 3300
                                                                        Seattle, WA 98104-1610
                                                                 206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-01360-RSM Document 37 Filed 01/19/21 Page 2 of 4




 1          Defendant Charles Kelley files this Notice of Joinder in Defendants Lady A Entertainment

 2 LLC’s (“LAE”), David Haywood’s, and Hillary Scott’s (collectively with Mr. Kelley,

 3 “Defendants”) Motion to Dismiss, or in the Alternative, to Transfer or Stay (the “Motion to

 4 Dismiss”). In support thereof, Mr. Kelley respectfully states the Court as follows:

 5          On September 15, 2020, Plaintiff Anita White initiated the above-captioned action in this

 6 Court. More than two months prior, on July 8, 2020, Defendants had filed an action against

 7 Ms. White in the United States District Court for the Middle District of Tennessee relating to the

 8 same trademarks as those at issue in this action. Because of the similarity of the parties and the
 9 issues to be resolved, on October 13, 2020, LAE, Mr. Haywood, and Ms. Scott filed in this Court

10 their Motion to Dismiss, which was based upon the first-to-file doctrine. Mr. Kelley joins in the

11 Motion to Dismiss and incorporates by reference all arguments and evidence set forth therein.

12          Respectfully submitted on January 19, 2021.

13                                                      DAVIS WRIGHT TREMAINE LLP

14                                                      By /s/Ambika Kumar Doran
                                                        Ambika Kumar Doran, WSBA #38237
15                                                      920 Fifth Avenue, Suite 3300
                                                        Seattle, Washington 98104-1610
16                                                      Telephone: 206.622.3150
17                                                      Fax: 206.757.7700
                                                        Email: ambikadoran@dwt.com
18
                                                        GREENBERG TRAURIG LLP
19
                                                        Mary-Olga Lovett (TX SBN: 00789289)
20                                                      Pro Hac Vice
                                                        lovettm@gtlaw.com
21                                                      Mark G. Chretien (TX SBN: 24036364)
22                                                      chretienm@gtlaw.com
                                                        Pro Hac Vice
23                                                      Aimee Housinger (TX SBN: 24083203)
                                                        housingera@gtlaw.com
24                                                      Pro Hac Vice
                                                        Kyle B. Dugan (TX SBN: 24097625)
25                                                      duganky@gtlaw.com
26                                                      Pro Hac Vice

27
     DEFENDANT CHARLES KELLEY’S NOTICE OF JOINDER IN MOTION TO
     DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER OR STAY - 1
                                                                              Davis Wright Tremaine LLP
     (2:20-cv-01360-RSM)                                                               L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:20-cv-01360-RSM Document 37 Filed 01/19/21 Page 3 of 4




 1                                              Brianna Zook (TX SBN: 24106624)
                                                zookb@gtlaw.com
 2                                              Pro Hac Vice
 3                                              1000 Louisiana Street, Suite 1700
                                                Houston, Texas 77002
 4                                              Telephone: 713.374.3570
                                                Nina D. Boyajian (CA SBN 291037)
 5
                                                boyajiann@gtlaw.com
 6                                              Pro Hac Vice
                                                1840 Century Park East, Suite 1900
 7                                              Los Angeles, CA 90067
                                                Telephone: 310.586.7700
 8
 9                                              Attorneys for Defendants Lady A
                                                Entertainment LLC, Charles Kelley, David
10                                              Haywood, and Hillary Scott

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT CHARLES KELLEY’S NOTICE OF JOINDER IN MOTION TO
     DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER OR STAY - 2
                                                                   Davis Wright Tremaine LLP
     (2:20-cv-01360-RSM)                                                    L AW O FFICE S
                                                                      920 Fifth Avenue, Suite 3300
                                                                        Seattle, WA 98104-1610
                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-01360-RSM Document 37 Filed 01/19/21 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that all counsel of record were served with a copy of the foregoing
 3
     through the Court’s CM/ECF system on January 19, 2021.
 4

 5                                                                      /s/ Ambika Kumar Doran
                                                                        Ambika Kumar Doran
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT CHARLES KELLEY’S NOTICE OF JOINDER IN MOTION TO
     DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER OR STAY - 3
                                                                              Davis Wright Tremaine LLP
     (2:20-cv-01360-RSM)                                                               L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
